Citation Nr: 0911647	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for fragmentation wound of the right upper arm (dominant). 

2.  Entitlement to a compensable rating for Morton's neuroma 
with bone spur of the right foot.  

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus with erectile dysfunction.

4.  Entitlement to an initial rating higher in excess of 10 
percent for hypertension.

5.  Entitlement to a compensable rating for a scar of the 
right upper leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by a Department 
of Veterans Affairs (VA) Regional Office (RO), in December 
2003, in February 2004, and in September 2005.  

In January 2009, the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.

The Veteran contends that he currently suffers from residuals 
of a right foot injury incurred in service when a water 
buffalo stepped on his foot.  Post-service treatment records 
show treatment for bilateral onychomycosis hallux, hammertoe 
and osteoarthritis of the feet.  The Board finds that the 
Veteran's statements can reasonably be construed as a claim 
of service connection for a bilateral foot disability, as 
directly related to service or as secondary to the service-
connected Morton's neuroma with bone spur of the right foot.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

The issue of entitlement to a compensable rating for a scar 
of the right upper leg is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's fragmentation wound of the right upper arm 
(dominant), injury to Muscle Group I, is no more than 
moderate in degree, and there is no demonstrated limitation 
of motion of the arm to shoulder level.

2.  The competent medical evidence shows that the service-
connected Morton's neuroma with bone spur of the right foot 
resolved upon resection surgery and the that condition has 
since remained asymptomatic.  

3.  The Veteran's diabetes mellitus requires a restricted 
diet; there is no objective evidence that it restricts his 
activities, requires an oral hypoglycemic agent or insulin, 
or involves episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider.

4.  Hypertension has not been shown to be productive of 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for fragmentation wound of the right upper arm 
(dominant) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 
5301.

2.  The criteria for a compensable rating for Morton's 
neuroma with bone spur of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2008).

3.  The criteria for an initial disability rating higher than 
10 percent for diabetes mellitus with erectile dysfunction 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

It is observed that the diabetes, hypertension, and right arm 
fragment wound claims 
have arisen from an appeal of the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to these issues.

With respect to the claim for an increased rating for 
Morton's neuroma, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in December 2004, and May 2008.  
As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence).  Additionally, the 
May 2008 letter included the type of evidence needed to 
substantiate the claims for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and gave general 
notice of the criteria of the Diagnostic Code under which the 
Veteran is rated.  Moreover, although the letters did not 
explain how VA assigns a rating percentage or effective date, 
such information was included in a September 2006 statement 
of the case, which was followed by a readjudication of the 
claim, most recently in July 2008.  Thus, any timing 
deficiency with respect to the VCAA notice in this case was 
properly cured.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  At the January 2009 hearing, the 
Veteran testified that his fragmentation wound of the right 
upper arm and Morton's neuroma with bone spur of the right 
foot had deteriorated.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  The claimant was afforded VA 
examinations to evaluate the service-connected hypertension, 
diabetes mellitus with erectile dysfunction, fragmentation 
wound of the right upper arm and Morton's neuroma with bone 
spur of the right foot, in January 2004, December 2004, 
December 2005, October 2006, and February 2008.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective medical evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected fragmentation wound of the right upper arm 
and Morton's neuroma since he was last examined in 2008, and 
as the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted approximately 
a year ago, VAOPGCPREC 11-95, the Board is deciding the 
appeal on the current record.

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

1.  Fragmentation Wound of the Right Upper Arm

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  Under diagnostic codes 5301 to 5323, muscle 
injury disabilities are rated as slight, moderate, moderately 
severe or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in-
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, an inability to keep up with work 
requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one 
or more muscle groups.  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(1-4).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The service-connected fragmentation wound of the right upper 
arm (dominant extremity) are currently rated as 10 percent 
disabling, for a moderate injury, under diagnostic code 5301, 
for Muscle Group I.  Higher ratings may be assigned if the 
criteria of the rating schedule for a higher evaluation are 
met.  Additional ratings may also be assigned if other rating 
criteria are met, provided that the same manifestations are 
not compensated twice under different rating criteria.  38 
C.F.R. § 4.14.  

Muscle Group I functions in the upward rotation of the 
scapula and elevation of arm above shoulder level.  It 
includes the extrinsic muscles of shoulder girdle: (1) 
trapezius; (2) levator scapulae; and (3) serratus magnus.  A 
slight injury to dominant or nondominant upper extremity will 
be rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 10 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5301.  

For the major arm, a disability of the shoulder with 
limitation of motion of the arm to shoulder level will be 
rated as 20 percent disabling.  Limitation of motion of the 
arm to midway between side and shoulder level will be rated 
as 30 percent disabling.  Limitation of motion of the arm to 
25° from the side will be rated as 40 percent disabling.  38 
C.F.R. Part 4, Code 5201.  

Legal Analysis

Initially, the Board notes that in this case, by an August 
1987 rating decision, the RO granted service connection for a 
healed residual scar from a shrapnel wound of the right arm, 
and assigned a noncompensable disability rating.  By a rating 
decision in September 2005, the RO confirmed and continued 
the Veteran's noncompensable disability rating for a healed 
residual scar from a shrapnel wound of the right arm.  The 
Veteran was provided notice of the decision and he has not 
disagreed with the rating for the scar, so the September 2005 
rating decision as to the scar is final.  Therefore, the 
rating for the scar is not subject to appellate review by 
this Board.  See Holland v. Gober, 10 Vet. App. 433, 435-36 
(1997) (per curiam order) (citing Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994)); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).

The Board has considered the history of the injury in 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.56.  However, the 
service treatment records do not provide information as to 
the injury.  

On VA examination in December 2004, the Veteran related 
problems sleeping because of pain in the right side of his 
body, to include the right shoulder.  The Veteran complained 
of intermittent pain in the right arm over the years.  At the 
time of the examination, he endorsed constant, moderate pain 
around the right shoulder, associated with daily flare-ups.  
He also reported increased stiffness to the shoulder and 
elbow, but denied swelling.  The Veteran took pain medication 
for the arm.  He stated that the right arm pain was worsened 
by lifting more than 20 pounds, and by overhead activity.  
The pain was alleviated by massaging the area and using 
heating pads.  Objectively, the examiner noted no evidence of 
muscle atrophy or muscle wasting on examination of the right 
arm.  There was increased tenderness with deep palpitation of 
the shoulder.  Forward elevation of the right shoulder and 
upper arm was to 180 degrees, abduction was 180 degrees, 
external and internal rotation was to 90 degrees, with no 
pain or discomfort.  The Veteran complained of pain the elbow 
when doing internal rotation.  Strength was 5/5.  There was 
no gross sensory deficit noted.  

By a rating decision in September 2005, the RO granted 
service connection for fragmentation wound of the right upper 
arm (dominant), and assigned a 10 percent disability rating.  

The Veteran underwent another VA examination in October 2006.  
He complained of mild to moderate constant right arm pain, 
which was progressively worsening.  He related daily flare-
ups of sharp pain along the posterior aspect of the right 
upper arm, lasting 1 to 1 1/2 hours, very severe in intensity, 
that occurred once or twice daily.  The Veteran denied 
fatigability, swelling or lack of endurance.  The examiner 
noted that the Veteran was right-hand dominant.  As reported 
by the Veteran, his right arm condition had a moderate impact 
on his activities of daily living when lifting object 
weighing more than 20 pounds.  

On objective examination, there was no evidence of muscle 
atrophy, tenderness, swelling or erythema of the right 
shoulder.  There was full range of motion of the right 
shoulder and elbow with no limitation following repetitive 
movements. 

On VA examination in February 2008, the Veteran complained of 
intermittent right arm pain that was relieved by massaging.  
On examination, the examiner noted a scar on the right upper 
arm, but there were no findings of orthopedic limitation 
associated with the shell fragment wound. 

First considering the criteria for a higher rating under 
diagnostic code 5301, there is nothing in the medical record 
that shows more than a moderate muscle injury, for which the 
rating criteria provide the current 10 percent evaluation.  
Specifically, there is no competent medical evidence of the 
factors that indicate a moderately severe or severe 
disability of the muscles.  For example, there is no 
competent evidence of a through and through or deep 
penetrating wound, prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  There is no competent 
evidence indicating a missile track through one or more 
muscle groups.  There are no indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Similarly, there is no 
evidence of any of the factors, set forth above, which 
indicate a severe muscle injury.   Thus, the medical evidence 
forms a preponderance of evidence against the claim for an 
increased rating under Diagnostic Code 5301.  

Turning to the possibility of a higher or additional rating 
based on the Veteran's shoulder joint impairment, at a 
personal hearing in January 2009, the Veteran reported that 
his right arm disability had worsened and he experienced 
constant right arm pain along with tremors.  He stated that 
he could not use his right arm, and required his wife's 
assistance when dressing.  In this regard, it is acknowledged 
that the Veteran is competent to give evidence about the 
symptoms he experienced. See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, this is simply inconsistent with the other 
evidence of record, including the Veteran's own reports and 
objective medical findings upon VA examination, including the 
most recent evaluation conducted in February 2008.

The objective evidence of record shows that during the rating 
period on appeal, the Veteran has been underwent 3 VA 
examinations.  On VA examination in December 2004, forward 
elevation of the right shoulder and upper arm was to 180 
degrees, abduction was 180 degrees, external and internal 
rotation was to 90 degrees, with no pain or discomfort.  On 
VA examination in October 2006, the examiner noted full range 
of motion of the right shoulder and elbow with no limitation 
following repetitive movements.  Examining the evidence it is 
not shown that the Veteran's left arm motion is at shoulder 
level or below so as to warrant a rating for such limitation.  
See 38 C.F.R. § 4.71a, Code 5201.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, on VA examination in October 2006, 
the Veteran denied fatigability, swelling or lack of 
endurance, and the examiner noted full range of motion of the 
right shoulder and elbow with no limitation following 
repetitive movements.  No other objective evidence 
demonstrates additional functional limitation such as to 
enable a finding that the Veteran's disability picture most 
nearly approximates the next-higher evaluation under 
Diagnostic Code 5201.
Moreover, there are no other relevant Diagnostic Codes for 
consideration here. 

As the preponderance of the evidence is against the claim for 
an increased rating for fragmentation wound of the right 
upper arm (dominant), the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

2.  Morton's Neuroma

The Veteran's service-connected Morton's neuroma with bone 
spur of the right foot has been assigned a noncompensbale 
disability rating under Diagnostic Code 5279 for "anterior 
metatarsalgia (Morton's disease)."  A 10 percent rating is 
assigned for unilateral or bilateral anterior metatarsalgia, 
which is the maximum rating under this code.  38 C.F.R. § 
4.71a (Diagnostic Code 5279).

Legal Analysis

By a rating decision in 1986, the RO granted service 
connection for post-operative Morton's neuroma of the right 
foot with bone spur, and assigned a noncompensable disability 
rating.  In October 2004, the Veteran requested an increased 
rating for this disability.

On VA examination in December 2004, the Veteran reported 
constant moderate pain in the dorsal aspect of the foot, with 
increased stiffness with associated bilateral burning 
sensation.  He also complained of occasional swelling of the 
right foot.  The Veteran used corrective devices to support 
the arches of the feet.  He had surgical removal of Morton's 
neuroma in 1985.  The Veteran related problems sleeping 
because of pain in the right side of his body, to include the 
right shoulder, hip and foot.  The Veteran took pain 
medication for the right foot.  

On examination, the examiner observed that the Veteran walked 
with some limping over the right leg and he used a cane.  His 
right foot showed no gross deformities.  There was no pain on 
deep palpitation although there was some tenderness in the 
plantar surface of the little toe, but not at the level of 
the plantar aspect of the second and third toes.  There were 
no characteristic signs of Morton's neuroma because it had 
been removed.  There was no pain on deep palpitation or 
manipulation of the foot.  There was no evidence of weakness, 
or edema of the foot.  There was no evidence of functional 
limitation with walking or standing, or abnormal weight 
bearing due to Morton's neuroma because it had resolved and 
had been removed surgically.  There was evidence of 
functional limitation with walking or standing, as well as 
abnormal bilateral weight bearing, as residuals of surgery of 
the extosis removal and osteoarthritis, but the examiner 
specified that such limitation was not due to the service-
connected Morton's neuroma.  The Veteran was not able to walk 
on his heels or toes.  X-rays of the foot revealed 
degenerative changes involving the feet.  The diagnosis was 
Morton's neuroma, resolved with no residuals, and symptomatic 
bilateral foot osteoarthritis of the second and third toes as 
residuals of hammertoe.  

The Veteran underwent a VA examination in October 2006.  He 
complained of recurrent right foot pain along the area of the 
surgical scar, particularly the dorsum of the right foot, 
secondary to removal of Morton's neuroma.  He related that 
the condition was progressively worsening.  The Veteran 
endorsed moderate flare-ups of pain lasting anywhere from 
minutes to hours, alleviated by medication.  He reported pain 
along the dorsum of the right foot, particularly along the 
base and proximally to the 2nd and 3rd toes.  He wore insoles 
that afforded mild relief, and used a cane for walking.  He 
reported that his disability affected his daily living in 
that it had a moderate effect on traveling.  

On examination, there was no gross deformity of the right 
foot.  There was no evidence of growth or masses suggestive 
of Morton's neuroma.  There was a calcaneal spur that was 
mildly tender.  There was no functional limitation on 
standing or walking, or evidence of abnormal weight bearing.  
There was evidence of hammertoes and degenerative changes in 
the proximal interphalangeal joint in the 2nd and 3rd toes on 
the right.  Soft tissue was unremarkable, and there was a 
calcaneal spur.  The examiner diagnosed Morton's neuroma 
status post-resection of the right foot, with no recurrence.  
A calcaneal spur was also diagnosed.

On VA examination in February 2008, the Veteran complained of 
pain on his right foot, specially the 2nd toe, and swelling 
of the foot.  The pain was aggravated by walking and 
alleviated by medication and massaging.  He used support 
arches for the feet.  He had a scar on the right foot, 
longitudinal to the 2nd toe.  The examiner diagnosed a scar 
on the 2nd right toe.  

At a personal hearing in January 2009, the Veteran reported 
worsening right foot pain and numbness aggravated by 
prolonged standing and walking.  He stated that his right 
toes would cramp and snarl up.  He was unable to flex his 
toes.  He also stated that his right foot would "give out."

In sum, the evidence of record, detailed in pertinent part 
above, shows that following the surgical removal of Morton's 
neuroma in the right foot in 1985, the Veteran's condition 
resolved and there has not been a recurrence.  On VA 
examination in December 2004, the examiner found no 
characteristic signs of Morton's neuroma or functional 
limitations as due to Morton's neuroma, because the condition 
had resolved when the neuroma was removed in 1985.  The 
diagnosis was Morton's neuroma, resolved with no residuals.  
Similarly, on VA examination in October 2006, the examiner 
noted no evidence of growth or masses suggestive of Morton's 
neuroma.  The examiner diagnosed Morton's neuroma status 
post-resection of the right foot, with no recurrence.  
Finally, manifestations of Morton's neuroma was not indicated 
upon most recent VA examination in February 2008.

To the extent that the medical evidence of record relates the 
Veteran's complaints of pain, numbness, swelling, functional 
limitation, and cramping, to bilateral onychomycosis hallux, 
hammertoe and osteoarthritis of the feet, the Board notes 
that these disabilities have not been identified as a 
component of the Veteran's service connected Morton's neuroma 
with bone spur of the right foot, and a claim of service 
connection has been referred to the RO for appropriate 
action.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45.  The Court has held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, Diagnostic 
Code 5279 is not based on limitation of motion; therefore, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply, 
and in any event no additional functional limitation 
attributable to the Morton's neuroma has been identified.  
Again, the service-connected Morton's neuroma has been 
consistently found to be asyptomatic upon VA examination.  

In light of the lack of evidence showing any residuals or 
recurrence of the service-connected Morton's neuroma with 
bone spur of the right foot, status post-resection, the 
criteria for a compensable disability rating under Diagnostic 
Code 5279 have not been met, and the preponderance of the 
evidence is against the claim, and the  benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

3.  Diabetes Mellitus with Erectile Dysfunction

Throughout the rating period on appeal, the Veteran's 
diabetes mellitus has been evaluation as 10 percent disabling 
pursuant to Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  38 C.F.R. § 4.119.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100 
percent rating is warranted if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7813.

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities." Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100-percent rating)).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1). 

Legal Analysis

On VA examination in December 2005, the Veteran denied taking 
oral medication or insulin to treat diabetes.  He was placed 
on a low carbohydrate and low sugar diet.  The examiner noted 
a history of erectile dysfunction with no success despite 
treatment.  The examiner diagnosed diabetes mellitus type 2, 
without evidence of complications or retinopathy, neuropathy, 
or microvascular complications.  

The Veteran underwent a VA examination in October 2006.  He 
denied taking medication for diabetes, episodes of 
ketoacidosis or hypoglycemia.  His diabetes was controlled by 
diet.  The Veteran related erectile dysfunction since the 
1980's prior to being diagnosed with diabetes, with no 
erection, despite treatment.  On examination, there was no 
evidence of diabetic retinopathy.  The examiner diagnosed 
diabetes mellitus type 2, diet and exercise controlled.  

A May 2007 diabetic retinal examination was negative.  

VA examination in October 2006 indicated that the Veteran's 
diabetes still did not require medication, and noted that the 
treatment plan involved diet and exercise.  The Veteran 
denied episodes of ketoacidosis and hypoglycemia.  He also 
had no restrictions on his diet, except to reduce 
carbohydrate intake.  Objectively, there was no evidence of 
diabetic retinopathy.  The diagnosis was diabetes mellitus, 
type 2, diet and exercise controlled.

On VA examination in February 2008, the examiner noted 
diabetes controlled by diet and regular exercise.  The 
Veteran denied a history of peripheral neuropathy, visual 
symptoms, and episodes of ketoacidosis or hypoglycemia.  On 
examination, there was no evidence of diabetic retinopathy.  
The examiner diagnosed diabetes mellitus type 2, with no 
complications and requiring no medication.  

The evidence of record, as detailed in pertinent part above, 
does not support a rating above the 10 percent currently 
assigned.  38 C.F.R. § 4.7.  Neither insulin nor oral 
hypoglycemic agents were necessary to treat the Veteran's 
diabetes mellitus.  Only a restricted diet was necessary.  
There is also no medical evidence of regulation of activities 
due to his diabetes mellitus, in fact, the medical evidence 
shows that the Veteran has been advised to lose weight and 
exercise.  Furthermore, at the January 2009 hearing, the 
Veteran confirmed that he still was not taking any 
medications for his diabetes mellitus.  Such facts provide 
clear evidence against a higher initial rating.

Additionally, while a March 1998 nerve conduction study 
revealed mild sensory neuropathy, diabetic peripheral 
neuropathy of the lower extremities, and diabetic 
retinopathy, have not been diagnosed, there are no objective 
findings indicative of separate compensable ratings for such 
disorders.  In fact, on VA examination in December 2005, the 
examiner found no evidence of retinopathy, neuropathy, or 
microvascular complications as due to diabetes mellitus.  
Similarly, in October 2006, and May 2007, diabetic retinal 
examinations were negative, and the VA examiner in February 
2008, reported no evidence of diabetic retinopathy or other 
complications.

Regarding the propriety of a separate rating for erectile 
dysfunction, 
under Diagnostic Code 7522 a 20 percent rating may be granted 
for penile deformity with loss of erectile power.  38 C.F.R. 
§ 4.115b.  There is no evidence that the Veteran has a penile 
deformity or that his impotence is due to penile deformity.  
The Veteran's erectile dysfunction is secondary to his 
service-connected diabetes.  The rating schedule does not 
provide for a separate compensable rating for erectile 
dysfunction alone, in addition to the rating assigned for his 
diabetes and the special monthly compensation which has been 
awarded.  In fact, that would constitute pyramiding, which is 
prohibited under 38 C.F.R. § 4.14.

As the preponderance of the evidence is against the claim for 
an initial increased rating for diabetes mellitus, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

4.  Hypertension

Hypertension is currently rated 10 percent under Diagnostic 
Code 7101.

Under Diagnostic Code 7101, the criteria for the next higher 
rating, 20 percent, are diastolic pressure of predominantly 
110 or systolic pressure of predominantly 200 or more. 

Legal Analysis

VA medical reports starting in 1999 show that the Veteran was 
diagnosed with stable hypertension.  

On VA examination in January 2004, the Veteran reported 
taking medication for hypertension.  His hypertension was 
asymptomatic and did not interfere with his daily activities.  
The Veteran reported daily lack of endurance and fatigue due 
to hypertension.  He denied a history of hospitalizations.  
On examination, the blood pressure readings were 160/92, 
162/94, and 164/96.  There was no evidence of hypertensive 
heart disease or artereriosclerotic complications due to 
hypertension.  The examiner diagnosed hypertensive vascular 
disease.  

On VA examination in December 2005, the Veteran indicated 
that his hypertension was well controlled with medication and 
was asymptomatic.  Blood pressure readings were 130/80, 
120/80, and 130/70.  The examiner diagnosed essential 
hypertension.  

On VA examination in October 2006, the examiner noted that 
hypertension was well controlled with oral medication.  Blood 
pressure readings were 144/75, 143/70, and 142/68.  The 
examiner diagnosed hypertension with no evidence of 
hypertensive cardiovascular disease.  

On VA examination in February 2008, the Veteran denied 
myocardial infarction as due to his hypertension.  He 
complained of occasional dizziness and headaches.  He took 
medication for hypertension.  His blood pressure readings 
were 133/74, 130/70, and 130/65.  The examiner diagnosed 
hypertension without heart disease.  

At a personal hearing in January 2009, the Veteran reported 
that he experienced dizziness and headaches due to 
hypertension.  

VA records from December 1998 to February 2008, recorded 
blood pressure readings as high as 171/89, and 172/86, but as 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more has not been shown, the criteria 
for a rating higher than 10 percent rating under Diagnostic 
Code 7101 have not been met for any portion of the rating 
period on appeal.

Consideration has been given to "staged ratings" for 
hypertension over the period of the appeal, but there is no 
factual basis to rate hypertension higher than 10 percent at 
any time during the appeal.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Evaluations

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the Veteran's hypertension, diabetes mellitus with 
erectile dysfunction, fragmentation wound of the right upper 
arm, or Morton's neuroma with bone spur of the right foot, 
have resulted in marked interference with his ability to work 
(beyond that contemplated with the regular rating criteria) 
or necessitated frequent hospitalization.  Rather, the 
symptoms shown in the record fit squarely with the rating 
criteria.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating in excess of 10 percent for fragmentation 
wound of the right upper arm (dominant) is denied. 

A compensable rating Morton's neuroma with bone spur of the 
right foot is denied.  

An initial rating in excess of 10 percent for diabetes 
mellitus with erectile dysfunction is denied.

An initial rating in excess of 10 percent for hypertension is 
denied.


REMAND

A rating decision in September 2005, in pertinent part, 
denied a claim of entitlement to a compensable evaluation for 
a scar residual of a shell fragment wound of the right upper 
leg, posterior thigh.  A November 2005 notice of disagreement 
clearly indicated the Veteran's intent to appeal that 
determination.  However, to date, the RO has not issued the 
veteran a Statement of the Case (SOC) with respect to this 
issue. Under these circumstances, the Board has no discretion 
and is obliged to remand these issues to the RO for the 
issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).


Accordingly, the case is REMANDED for the following action:

Issue the veteran an SOC with respect to 
his claim of entitlement to an increased 
rating for a scar residual of a shell 
fragment wound of the right upper leg, 
posterior thigh, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


